Citation Nr: 9926030	
Decision Date: 09/13/99    Archive Date: 09/21/99

DOCKET NO.  98-14 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to an increased evaluation for right 
patellofemoral pain syndrome, currently rated as 10 percent 
disabling. 




REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Stanley Grabia


REMAND

The veteran had service from September 1986 to June 1989.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Montgomery, Alabama. 

The Board has a duty to assist the veteran in the development 
of facts pertinent to his claim and ensure full compliance 
with due process. 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1999); 38 C.F.R. § 3.159 (1998).

The Board notes that the veteran requested a hearing before a 
Member of the Board at the RO on his substantive appeal dated 
in July 1998.  Further, the veteran appears to have declined 
a video hearing, and preferred to await a hearing before a 
travel Board. 

The record does not reflect a cancellation/withdrawal of the 
Travel Board request.  Furthermore, by correspondence dated 
in December 1998, the service representative reiterated the 
veteran's request to be scheduled for a Travel Board hearing 
at the RO. 

Accordingly, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The RO should take appropriate action to 
schedule the next available Travel Board 
hearing in accordance with applicable 
procedures. Notice should be sent to the 
veteran and to his representative, in 
accordance with applicable regulations.  
If the appellant desires to proceed with 
the case on appeal based on the evidence 
of record, rather than wait for a hearing 
he may withdraw his request for a Travel 
Board hearing in writing.  

Thereafter, the case should be returned to the Board for 
further appellant consideration in accordance with applicable 
procedures.  No action is required of the appellant until 
further notice 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


